553 So. 2d 52 (1989)
Larry William GRAVLEY
v.
NATIONWIDE MUTUAL INSURANCE COMPANY.
88-338.
Supreme Court of Alabama.
July 21, 1989.
Rehearing Denied November 3, 1989.
Alva C. Caine of Hare, Wynn, Newell & Newton, Birmingham, for appellant.
Robert M. Girardeau and Jack M. Beard, Jr., of Huie, Fernambucq & Stewart, Birmingham, for appellee.
*53 MADDOX, Justice.
The issue in this case is whether Alabama, North Carolina, or South Carolina law should apply to the insurance policy providing uninsured and underinsured motorist coverage involved in this case. Our cases of Best v. Auto-Owners Ins. Co., 540 So. 2d 1381 (Ala.1989), and Cotton v. State Farm Mut. Auto. Ins. Co., 540 So. 2d 1387 (Ala.1989), hold that the law of the state where the insurance contract was made and maintained will control absent a contrary provision in the contract. Therefore, the judgment is affirmed on the authority of Best and Cotton.
AFFIRMED.
HORNSBY, C.J., and ALMON, ADAMS and STEAGALL, JJ., concur.